Sir, may I start by congratulating you on your 
election as President of this thirty-seventh 
session of the General Assembly. At the same 
time, I would like to convey to you our 
satisfaction at seeing such an experienced 
politician occupy this high post. Your merits 
will most certainly help us to achieve positive 
results in our endeavors.
2.	I would also like to pay a tribute to 
your predecessor, who carried out the duties of 
the presidency of the thirty-sixth session of the 
General Assembly with such competence and 
authority. His contribution deserves our 
admiration and gratitude.
3.	I wish to address a special salute to Mr. 
Perez de Cuellar and express my satisfaction at 
seeing in this eminent position such an 
influential personality, whose human and 
diplomatic qualities have already been widely 
demonstrated.
4.	The importance and complexity of the 
questions included in the agenda clearly show 
that dialogue among peoples is essential to 
international relations. However, a fruitful 
dialogue depends on the existence of a climate 
of international confidence. Confidence is not 
compatible with persistent acts of disrespect 
for the provisions enshrined in the Charter of 
the United Nations and in the Universal 
Declaration of Human Rights, or with violations 
of sovereignty, that affect the territorial 
integrity of nations and disregard the right of 
peoples to self-determination and independence. 
Confidence also excludes the tendency of certain 
States to impose on other countries, through the 
threat or use of force, a certain behavior or 
ideological submission, contrary to the 
deep-rooted feelings of their peoples.
5.	The absence of this climate of confidence 
was evident during the second special session of 
the General Assembly on disarmament, undoubtedly 
one of the most ambitious efforts of the 
Organization. Disarmament, understood as a 
balanced and controlled reduction of nuclear and 
conventional weapons, does not stand as an 
autonomous category within the framework of the 
relations among States. However, the increasing 
tensions in international relations must neither 
be an excuse nor a justification for the modest 
results attained. Both the security and the 
future of humankind require that immediate action 
be taken on certain aspects of the arms race, in 
order to deflect it from its present course.
6.	Accordingly, the initiation of 
negotiations at Geneva, between the United States 
and the USSR, to control and reduce nuclear 
weapons of intermediate range as well as 
strategic nuclear weapons, is ah encouraging step 
and responds to many concerns. We hope that 
important and substantial reductions will follow, 
mainly with respect to the ground systems which, 
being the most vulnerable, are the most 
destabilizing.
7.	We also follow with great interest the 
Vienna Talks on Mutual Reduction of Forces, 
Armaments and Associated Measures in Central 
Europe. The new proposals recently presented by 
the West offer a possibility to break the 
present impasse. We believe they provide a good 
basis for progress.
8.	The implementation of the provisions of 
the Helsinki Final Act would be a decisive 
element towards international detente. Such 
detente must be global and indivisible, based on 
criteria of reciprocity, and must govern 
relations among countries with different social 
and political systems as well as among 
Governments with identical ideological 
structures. However, the debates at the Madrid 
meeting of the Conference on Security and 
Co-operation in Europe, in which my Government is 
so deeply engaged, shows that there, too, the 
effects of the present crisis of confidence are 
felt, thus impairing the attainment of positive 
results whenever a solution for basic problems is 
at stake.
9.	Past and present events in Poland fully 
illustrate this state of affairs. This is the 
reason why the Portuguese Government has from 
the outset openly condemned such events, drawing 
there from the necessary conclusions.
10.	The position of Portugal is that the 
obligation is undertaken in this Held must be 
executed in good faith. It is necessary to strive 
for the fulfillment of the objectives we 
ourselves have proposed, thus contributing to 
the full realization of the principles of the 
Charter and the Universal Declaration of Human 
Rights. It is not a question of drastically 
changing international reality. That would be 
unthinkable. Rather, it is a question of trying 
to ease tensions and increase confidence in 
relations among nations and peoplesósince these 
are also mentioned in the Final Act. Such an 
attitude cannot function in one direction only. 
It concerns all parties involved and it precludes 
proclamation of an official doctrine which, 
depending on the areas concerned and according to 
one's convenience, interprets coexistence either 
as co-operation or as intolerant confrontation. 
Only in this way can detente become a reality, 
translated into positive acts, and not merely a 
dialogue of the deaf.
11.	The general considerations I have just 
formulated do not diminishórather, they 
emphasizeóthe importance of regional tensions 
susceptible of jeopardizing world stability. I 
shall mention only a few examples. I would like 
to refer first to the situation in Namibia, where 
the exercise of the right to self- determination 
continues to be delayed giving rise to serious 
risks of conflict in southern Africa. Portugal 
considers that the independence of Namibia, in 
accordance with Security Council resolution 435 
(1978) is essential to the stabilization process 
in the region.
12.	The repeated attacks against the 
territories of Angola and Mozambique, which 
Portugal has condemned in a timely and vigorous 
manner, cannot fail to be seen in this context, 
hence rendering more urgent a stable solution to 
the problem. Given the very special ties my 
country has with Angola and Mozambique 
Portuguese public opinion follows with deep 
interest the efforts made towards achieving 
peace, and the subsequent developments in 
southern Africa. The interrelationship between 
these two elements is made clear by the economic 
pressures to which those two countries and 
Zimbabwe have been subjected. In this context, we 
think that the goals being pursued by the 
Southern African Development Co-ordinations 
Conference may constitute a very positive 
contribution to a balanced development of the 
area.
13.	I would like to make it clear that we do 
not wish any specific role for Portugal and that 
we put our trust in the efforts of the 
Secretary-General, and in the diplomatic 
initiatives and responsible role played by the 
contact group of five Western States and by the 
front-line States. However, the evolution of 
events shows that flexibility and rapid action 
are essential. Whenever necessary Portugal will 
be ready to cooperate, if requested. This my 
Government has already earnestly done.	t
14.	The search for a solution to the 
Palestinian problem which would result in a 
global, lasting and just peace in the Middle East 
is today an essential element of international 
security. The most recent aspects of the problem 
emphasize even more strongly the need to respect 
the principle of self-determination and to 
consider the just claims of the Palestinian 
people, who long to create a new independent 
State.
15.	But in the Middle East crisis it is 
equally necessary to state clearly the need for 
respect for the sovereignty, territorial 
integrity and political independence of all 
nations in the area, in particular Lebanon and 
Israel, as well as the right of their respective 
peoples to live in peace within duly recognized 
and guaranteed international boundaries.
16.	The Portuguese Government welcomes the 
most recent initiatives taken by the 
international community, namely. President 
Reagan's peace plan and the plan agreed by 
consensus at the Twelfth Arab Summit Conference 
at Fez. Neither of these plans should be 
considered separately. Both constitute a 
significant step towards the achievement of peace 
in the area. The complexity of the Middle East 
situation is now viewed on a more realistic 
basis which may lead to the compromise solutions 
long awaited and much desired by the 
international community, thus relegating to the realm 
of the unthinkable such horrifying massacres as 
those recently inflicted on the defenseless 
Palestinian refugees.
17.	The Soviet intervention in Afghanistan, 
which so clearly infringes the juridical rules 
upon which the United Nations is based, has been 
repeatedly condemned in the Assembly and still 
gives rise to harsh criticism against the 
hegemonic purposes which were behind it.
18.	The Vietnamese occupation of Kampuchea is 
yet another source of tension. My Government 
supports the diplomatic efforts either 
recommended or already accomplished aimed at 
finding a peaceful solution to these conflicts.
19.	From what has been said it is evident 
that the consequences of the exercise of the 
right of peoples to self-determination are of 
great importance within the framework of 
international relations; therefore it is the duty 
of the United Nations to enforce the respect for 
that principle so uncompromisingly proclaimed by 
Member States and to which the great majority of 
the countries here represented owe allegiance.
20.	It is in this context that the problem of 
East Timor should be seen. In the light of the 
principles concerning the rights of peoples, 
which the Organization is bound to defend, the 
problem of East Timor and the need for the 
international community to ensure the exercise of 
the rights of that Territory's population are 
for my country matters of high priority and 
undeniable importance. Portugal, which seven 
years ago ceased to be able to carry out its 
responsibilities as administering Power, has 
repeatedly declared that it makes no claim to the 
Territory of East Timor, to which my country is 
linked historically and by bonds of human 
solidarity that exist to this day. These bonds 
are reflected in the deep sensitivity with which 
the Portuguese nation as a whole follows this 
problem, while it hopes for a solution consistent 
with international ethics and justice.
21.	The Portuguese State has often said that 
its only goal is the fulfillment of a national 
and moral duty. Aware of the justice of our cause 
and certain that we are interpreting the 
unanimous feeling of the Portuguese State and 
the Portuguese people, I wish to reaffirm clearly 
our desire to co-operate actively with the United 
Nations, using all the mechanisms envisaged in 
the Charter, so that through an open dialogue we 
may all find a solution that truly respects the 
interests and cultural identity of the people of 
East Timor and enables them to define their 
collective destiny.
22.	We are going through particularly 
difficult times, in which the weight of economic 
problems has a growing influence and obvious 
repercussions in the political Held. The present 
state of the world economy continues to cause 
serious concern as we face a sombre reality, 
marked by persistent inflationary pressures, 
monetary fluctuations, high interest rates, 
unemployment and social tensions. The outlook 
for the near future cannot but be disquieting. 
The gradual deterioration of the economic 
situation has affected all countries, regardless 
of their political, economic or social system, 
but it is the poorest among us that have been 
most severely harmed.
23.	The experience of the last few years has 
shown that global interdependence is an 
inescapable fact and as such requires greater 
solidarity among nations. This immense task is 
vital and demands the realistic, co-ordinate and 
untiring efforts of all members of the 
international community, without exception.
24.	My Government believes in the importance 
and usefulness of a realistic, productive and 
action-oriented North-South dialogue. We are 
facing global problems which demand a global 
approach and global solutions. We trust therefore 
that it will be possible to reach agreement on 
the conditions which would make possible the 
launching of global negotiations in a spirit 
guided by common interest and respect for 
existing organizations. North-South relations are 
usually reduced to a formal and strict 
distinction between developed and developing 
countries, but such a dichotomy is far from the 
present reality.
25.	Portugal, south of the North, is at an 
intermediate stage of economic and technological 
development: a donor country within the limits of 
its capacity, it is simultaneously a recipient of 
assistance essential to the process of national 
development in which it is engaged.
26.	Being an Atlantic country, an active 
member of the North Atlantic Treaty Organization, 
a European country and a candidate for membership 
of the European Economic Community, Portugal is 
in a position in which it can understand not only 
the needs of the developing countries but also 
the difficulties facing the more advanced 
economies. Portugal's membership in the European 
Community, one of the priorities of our foreign 
policy, will, we are certain, enable 3s to 
reinforce our capacity to under-stand both sides 
of the problem and at the same time collaborate 
actively towards its solution. On the one hand we 
shall pursue more resolutely Portugal's 
development process and on the other wider 
perspectives will be opened for the privileged 
relations we maintain with many areas of the 
world other than the Portuguese-speaking African 
countries and the African continent.
27.	My Government is engaged in increasing 
and diversifying its bilateral aid, but it is 
equally interested in developing co-operation 
projects, with the assistance of specialized 
agencies of the United Nations and with the 
co-operation of other countries. Aware of our 
limitations and possibilities, but conscious also 
that, besides quantitative aspects, there are 
also the qualitative ones, we shall strive to 
achieve these goals.
28.	If the role played by small and medium 
enterprises has become increasingly important 
within our economy, in the international 
political system, too, the role of small and 
medium countries must be acknowledged as 
increasingly relevant.
29.	Indeed, the perception and impact of 
questions such as the energy crisis, problems of 
investment and technology and protectionist 
policies are common to this group of countries 
and constitute, in their particular case, 
conditioning factors of a qualitative and not 
merely quantitative nature. This reality draws a 
distinction between us and the larger countries. 
We believe that, with a view to creating a 
realistic and useful basis for dialogue, it is of 
the utmost interest that we undertake a common 
consideration of this issue.
30.	Like the others, my country is 
particularly sensitive to the energy problems 
that affect our balance of payments in a very 
negative way, reducing our possibilities of 
carrying out the measures necessary to pursue our 
development process. A sustained economic growth 
depends to a great extent on intensification of 
productive investments, increased productivity 
and the maintenance of an open trade system.
31.	Although one must admit that the 
seriousness of the world economic situation has 
not caused a radical increase of protectionism, I 
should like to stress the concern of the 
Portuguese Government regarding some 
protectionist measures which affect exports from 
developing countries and from countries in an 
intermediate stage of development, like Portugal. 
We hope that during the next ministerial meeting 
of GATT important decisions will be taken 
contributing, in a decisive way, to fostering 
free international trade between all countries 
and groups of countries.
32.	I should also like to refer to the United 
Nations Convention on the Law of the Sea  Last 
April Portugal voted in favor of the Convention. 
This decision was taken in the light of our own 
interests as a coastal State. It also took into 
account the interests of the international 
community, which may be greatly affected should 
an adequate regulation of these matters not be 
established. This does not mean that my country 
is satisfied with all the provisions contained 
in the Convention, namely, those regarding the 
composition of the International Sea-Bed 
Authority^ In fact the interests of 
semi-industrialized countries are not taken duly 
into account, especially in the case of those 
countries that, like Portugal, has ? face serious 
emigration problems. These considerations do not, 
however, impair our intention to sign and ratify 
the Convention, thus contributing towards 
avoiding chaos in international maritime 
relations. Accordingly, Portugal calls upon every 
country to make an additional effort to find a 
compromise formula which would render the 
Convention universally acceptable.
33.	If, on the one hand, economic matters are 
intimately linked to political problems, it is 
also true that from them arise very serious 
consequences concerning human rights. Thus, when 
discussing here the best way to achieve the 
objectives we have pro-posed Cor 
ourselvesónamely, the creation of a more 
equitable international orderówe cannot overlook 
a basic fundamental principle: that the United 
Nations is, above all, a body at the service of 
humankind. Beyond the diversity of traditions, 
cultures and systems, man attains universal value 
as a subject of rights and fundamental freedoms, 
through intrinsic dignity. Conse-quently, in 
addition to those factors, there is yet another 
concern: we continue to be faced with the 
persistence of policies that ignore the essence 
of human rights and lead to serious violations of 
such rights, as a result of local conflicts or of 
situations of instability or intolerance.
34.	Of such situations, the system of 
apartheid is a paradigm. This system is condemned 
by us, as it is our belief that any form of 
discrimination, besides being unacceptable on an 
ethical and human plane, is a denial of progress 
and culture.
35.	As I have already stated, there are many 
areas in the world where the rights to 
self-determination, free choice of regime, 
independence and security of States are not 
respected. When it comes to human rightsómeaning 
relations between the Government and 
individualsóthe situations in which human beings 
are denied their basic rights are regrettably 
multiplying. I am referring to political 
repression, racism, foreign domination and 
poverty. The international community acknowledges 
the fact that human rights are inseparable from 
the rights of peoples and of nations and that 
both are closely related to peace, security and 
prosperity in the world. In order that 
international stability may be attained, States 
must respect the rights of other nations and 
those of their own citizens. In this context, the 
United Nations has a dual responsibility: the 
definition of principles through the enunciation 
of a code of conduct and supervision of their 
effective implementation.
36.	The Portuguese Government attributes the 
greatest importance to the achievement of that 
aim. Accordingly, Portugal has adhered to the 
main international instruments concerning human 
rights, the latest one being the International 
Convention on the Elimination of All Forms of 
Racial Discrimination, to which we acceded on 23 
September.
37.	The United Nations has created a system 
and institutions to promote and protect respect 
for human rights the world over. However, the 
number of cases that are violations of the moral 
conscience of nations is regrettably increasing.
38.	In this context, we are deeply concerned 
with the difficult living conditions suffered by 
the Timorese people as well as with the 
violations of its cultural identity and its 
rights, caused by the present situation in the 
Territory of East Timor. Convergent reports and 
information reaching us from East Timor leave no 
doubt about the moral and physical sufferings 
endured by the people of Timor. The problem of 
East Timor was only recently discussed at Geneva 
when the Sub-Commission on Prevention of 
Discrimination and Protection of Minorities 
adopted resolution 1982/201 on this question, in 
which it acknowledged the diplomatic efforts made 
by Portugal to redress the situation in the 
Territory and called for international 
co-operation to defend the rights of the Timorese 
people. In this context as well, of great 
significance in the sphere of international 
morals and law, I wish to reiterate the 
Portuguese will to co-operate in the settlement 
within the wide framework of humanitarian 
questions, of several problems brought about by 
the situation in East Timor. I wish to reaffirm 
here that the Portuguese position as to 
principles and human rights is clear and that it 
constitutes the pursuit of an ethical and 
political duty which cannot be overlooked if we 
do not want to put in jeopardy the values that 
govern us. Likewise, I reiterate Portugal's firm 
determination to reach a global solution to this 
problem within the framework of the Organization, 
through an open and frank dialogue.
39.	The history of the United Nations stands 
as an example of endeavor to give mankind its 
full dimension, free from the yoke of political 
domination, urgent material needs and deadly 
wars. Many are the difficulties that have been 
encountered when pursuing these aims. Some 
achievements have even brought about new and 
complex problems.
40.	To admit that reforms must be introduced 
in certain structures and habits does not mean 
that we should question the provisions of the 
Charter. On the contrary, within the limitations 
imposed by the framework of international 
relations, those provisions still offer the best 
means of overcoming institutional impediments, 
and are at the same time an irreplaceable frame 
of reference when it comes to settling certain 
types of conflicts. The Portuguese Government 
sincerely believes that the Organization can 
handle confrontations and pave the way to their 
settlement by means of dialogue, at the same time 
and provide the necessary impartiality as a forum 
for negotiation.
41.	If the Organization is affected by some 
shortcomings, that is not its fault. Those 
shortcomingsóso sharply described in the report 
of the Secretary- General on the work of the 
Organization	óare caused by those who find 
them very convenient. That is why, when there is 
a common will, the United Nations offers the 
appropriate institutional means for the search 
for multilateral solutions. It is for the 
reaffirmation of such goals that all of us 
gathered here must strive, without any weakening 
or preconcep-tions, without any demagoguery or 
procrastination; the moral force of those who are 
in the right will always triumph in the end.
